UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2456



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


BRETT RADER, Property Manager, Giles County
Housing and Development Corporation,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-571-7)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.      Clark Hatcher Worthy,
Kenneth J. Riles, JOHNSON, AYERS & MATTHEWS, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Victor Harris appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000).      We have reviewed the

record and find that this appeal is frivolous.     Accordingly, we

deny Harris’s motion to submit circuit court transcripts and all

motions set forth therein, and we dismiss the appeal on the

reasoning of the district court.   See Harris v. Rader, No. CA-03-

571-7 (W.D. Va. Nov. 6, 2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 2 -